Oakley J.
The case of the Bank of Auburn v. Weed, (19 J. R. 300.) decides the point raised on this demurrer. The plea of ml tiel corporation, was there held to be bad on special demurrer, as amounting to the general issue, on the principle, that, whatever the plaintiff is bound, in the first instance to prove, in order to support his cause of action, cannot be specially pleaded by the defendant. And it has been settled by the Supreme Court, that where a Corporation sues, it must show itself to be such on the trial, or be non-suited. [14 J. R. 238. 8 Ib. 378.]
This principle applies as well to foreign corporations as to our own; and there is no ground in this respect for any distinction between them. If it were otherwise, the iact, that the plaintiffs in this case are a corporate body, created by the laws of another state, is not averred on the record, so as to enable us to notice it.

Judgment for the plaintiffs on the demurrer.

[Ward and Hoyt, Attys. for the plffs. A. S. Garr, Atty. for the deft.]